Campbell, J.,
delivered the opinion of the court.
On the 13th of March, 1873, James Patterson sold and conveyed one hundred and sixty acres of land for $800 cash to the appellee. On the 17th of April, 1873, Patterson was, by the verdict of a jury empanelled for the purpose according to the statute in such cases, found to be unsound in mind, and incapable of managing his affairs; and the appellant, being appointed his guardian, afterwards exhibited this bill to vacate the deed of Patterson to the appellee, on the grounds that it had been executed when Patterson was mentally incapable of making the contract, and that the appellee had fraudulently deceived and imposed on Pa.tterson, and thereby obtained the deed. The appellee denied the gravamen of the bill; and, after depositions taken, the Chancellor ordered that a jury come to try the issues of alleged mental incapacitj'of Patterson at the time he made the deed, and of fraud on the part of the appellee in obtaining the deed. A jury came and tried these issues, and found both in favor of the appellee. The complainant moved to set aside this verdict, and, the motion being denied, the Chancellor proceeded to a final hearing of the cause on the *596pleadings and evidence and said verdict of the jury, and decreed in favor of the appellee, and dismissed the bill. This decree was appealed from, and it is assigned for error that the Chancery Court erred in its action upon the instructions' to the jury in the trial of said issues, in overruling the motion for a new trial of said issues, and in refusing to grant the relief prayed for by said bill.
The two grounds of error assigned, as to the action of the court on the trial by the jury, and in refusing to grant a new trial, are disposed of adversely to the appellant by a consideration of the fact that in such a case as this it is entirely discretionary with the Chancellor to refer an issue to a jury, or to try it himself; and that after he has made an order of reference he may revoke it before it is tried, or disregard the finding of the jury when made. Being discretionary, his action in reference to the issues before the jury cannot be pronounced erroneous. Cook v. Bay, 4 How. (Miss) 485; Dunn v. Dunn, 11 Mich. 285; 2 Dan. Ch. Pl. & Prac. (3d Am. ed.) 1115.
The only question to be considered is, whether upon the whole record the final decree denying relief and dismissing the bill is correct. The evidence fails to show satisfactorily either that at the time of making the deed Patterson was mentally incapable of making a contract, or that the deed was improperly obtained by the appellee.

The decree is correct and is affirmed.